DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s remarks and amendments filed on 07/27/2021 are acknowledged and have been carefully considered. 
	Regarding the objection to the specification, the amendments to claims 2 and 5 – which amend the term “correlation coefficients” to instead read “adaptive weight coefficients” – are acknowledged. Accordingly, the objection to the specification is withdrawn. 
	Regarding the objection to claims 30-33, Applicant acknowledges the objection to these claims, but submits that “Applicant has decided not to re-write the subject claims at this point in time” (Remarks: Pg. 9). Accordingly, the objection to claims 30-33 is maintained, and is reiterated below for clarity of the record. 

Status of Claims
	Claims 1-14 and 27-38 were previously pending in the application, with claims 15-26 having been previously canceled. 
	As of the amendments to the claims filed on 07/27/2021, claims 1, 2, and 5 are amended.  
	Accordingly, claims 1-14 and 27-38 are currently under examination. 

Claim Objections
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-4, 9, 13, 35-36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi et al. (US 2016/0157828 A1, hereinafter "Sumi") in view of Lupotti et al. (US 2018/0303545 A1, priority to 10/28/2015, hereinafter “Lupotti”), further in view of Andresen et al. (Notice of References Cited Non-Patent Documents Item U, hereinafter “Andresen”).
Regarding claim 1, Sumi discloses: 
A method for ultrasound imaging (“method, that yields high spatial resolution image signals” Sumi: [0100])
operating the transducers at different cutoff frequencies ("differential filter with a high cutoff frequency can also be used for the differential processing" Sumi: [0648]);
delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]), with first and second adaptive synthetic aperture focusing beamformers ("the synthetic aperture performed in those sensing instruments is an active beamforming" Sumi: [0020]), the first and second electrical signals ("transducer properties of the electric signals" Sumi: [0758]), respectively via different processing chains (“calculation processes of which DAS processings are different from the above-mentioned calculation processes” Sumi: [0209]), employing adaptive synthetic aperture focusing (“adaptive beamformings” Sumi: [0508]), producing first and second images (“obtain multidirectionally steered image signals” Sumi: [0019]; "generations of image signals" Sumi: [0148]; "image signals can be converted to display images" Sumi: [0244]), 
cross-correlation-based displacement measurement allows the motion compensation for the standard deviation (SD) of the scattering signals being 1.0" Sumi: [0520]; "The above-mentioned motion compensation processings performed before or during the beamformings can also work as delay processings in DAS processings" Sumi: [0520]); 
combining the first and second images (“performing coherent compounding (superposition) of plural waves with different steering angles" Sumi: [0027]), creating a final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]), which has reduced speckle noise ("speckle reduction was also enabled by performing incoherent superposition (compounding)" Sumi: [0019]) and higher contrast resolution ("regarding image qualities, high spatial resolutions and high contrasts can be yielded" Sumi: [0105]) relative to the first and second images; and
displaying the final image ("output device (or a display device) 50" Sumi: [0149], Fig. 1; “image signals can be converted to display images” Sumi: [0244]).
Sumi remains silent on: 
a first single-element transducer and a second single-element transducer,
wherein the first and second single-element transducers are disposed on an ultrasound probe shaft,
which has a longitudinal axis, with transducing sides disposed transverse to and facing away from the longitudinal axis,
the first and second single-element transducers are angularly offset from each other on the shaft by a non-zero angle, the method, comprising:
operating the first and second single-element transducers at first and second different frequencies;

receiving first electrical signals from the first single-element transducer, wherein the first electrical signals are indicative of the first echo signals, and
receiving second electrical signals from the second single-element transducer, wherein the second electrical signals are indicative of the second echo signals. 
However, in a similar invention in the same field of endeavor, Lupotti teaches a system to image and/or monitor tissue (Abstract) using multiple single-element ultrasound transducers ([0039]): 
a first single-element transducer and a second single-element transducer ("ultrasound transducers 34, 36 can be single-element transducers" Lupotti: [0039]; [As shown in Lupotti's Fig. 2, included below for reference, ultrasound transducers 34, 36 represent the first and second single-element transducers, respectively.]),
wherein the first and second single-element transducers are disposed on an ultrasound probe shaft ("Ultrasound transducer assembly 30 is mounted to rotate about a longitudinal axis of body 12 (arrow "A"), for example by attaching ultrasound transducer assembly 30 to a drive shaft 32" Lupotti: [0033]),
which has a longitudinal axis, with transducing sides disposed transverse to and facing away from the longitudinal axis ("Ultrasound transducer assembly 30 is mounted to rotate about a longitudinal axis of body 12 (arrow "A"), for example by attaching ultrasound transducer assembly 30 to a drive shaft 32" Lupotti: [0033]; [As shown in Fig. 2, ultrasound transducers 34, 36 are disposed transverse to and facing away from the longitudinal axis of body 12.]),
the first and second single-element transducers are angularly offset from each other on the shaft by a non-zero angle ("ultrasound transducer assembly includes: a first ultrasound transducer oriented more forward-looking than side-looking relative to the hollow tip; and a second ultrasound transducer 

    PNG
    media_image1.png
    244
    325
    media_image1.png
    Greyscale

operating the first and second single-element transducers at first and second different frequencies ("desirable at frequencies between about 7 Mhz and 60 Mhz, which provide excellent image resolution" Lupotti: [0050]);
concurrently translating and rotating the shaft ("ultrasound transducer assembly positioned within the hollow tip and mounted to rotate about a longitudinal axis of the catheter body" Lupotti: [0005]), moving the first and second single-element transducers ("as drive shaft 32 rotates, ultrasound transducer 34 will image in a three dimensional slice" Lupotti: [0036]) while the first and second single-element transducers acquire first and second echo signals ("acoustic receiver coupled to the ultrasound transducer assembly (e.g., to receive acoustic echoes from the ultrasound transducer assembly)" Lupotti: [0015]);
receiving first electrical signals from the first single-element transducer, wherein the first electrical signals are indicative of the first echo signals ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]), and
receiving second electrical signals from the second single-element transducer, wherein the second electrical signals are indicative of the second echo signals ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]). 

	The combination of Sumi and Lupotti remain silent on: 
moving along a helical path. 
However, in a similar invention in the same field of endeavor, Andresen teaches synthetic aperture focusing for a single-element transducer undergoing helical motion (Title): 
moving along a helical path (“Single-Element Transducer Undergoing Helical Motion” Andresen: Title). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the single-element transducer undergoing helical motion as taught by Andresen. One of ordinary skill in the art would have been motivated to make this modification because the "benefit from this method is firstly, a large reduction in the number of required calculations and secondly, that any method can be used to generate the initial azimuth focused data" (Andresen: Section II). 

	Regarding claim 2, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above. 
	Sumi further discloses: 
corrections of the lateral positions" Sumi: [0332]),
weights ("performs the weighting on the received signals" Sumi: [0232]) and delays the first and second electrical signals ("implementing delays onto a received echo signals" Sumi: [0029]) with first and second weights and the corrected calculated first and second delays ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),
and adaptively sums the weighted and delayed first and second electrical signals ("reception beamformer 129 or the calculation unit 130 reads out the results and performs the summation" Sumi: [0726]) respectively based on first and second adaptive weight coefficients ("for performing accurate corrections, the attenuation coefficients of respective positions on the waves or beams propagation paths can also be calculated by the calculation unit 130 via signal processings or in an inverse problem approach and can be used. That is, the correction can be adaptively or automatically performed" Sumi: [0841]), producing the first and second images ("image signals can be converted to display images" Sumi: [0244]).
	A limitation of claim 2 is amended: previously recited “adaptively sums the weighted and delayed first and second electrical signals respectively with first and second correlation coefficients” now instead reads “adaptively sums the weighted and delayed first and second electrical signals respectively based on first and second adaptive weight coefficients.” This amendment alters the scope of this claim. Accordingly, the part of Sumi’s reference that was used to teach this limitation is no longer being relied upon, and a different part of the reference is presently cited. This is necessitated by the amendments to claim 2. The only citation changed from the previous rejection of claim 2 is involved 

	Regarding claim 3, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]) includes:
computing the first weights and the calculated first delays and the second weights and the calculated second delays with one of a virtual source model ("imaging signals can also be generated using virtual sources" Sumi: [0037]), a semi-analytic model, simulated data, or measured data.

Regarding claim 4, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]) includes:
determining the first corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]) for the calculated first delays by determining differences between the calculated first delays ("processings can effectively correct the temporal and spatial differences" Sumi: [0520]) and adding the first corrections to the calculated first delays (“superposition of the corrected image signals" Sumi: [0332]); and
determining the second corrections ("SA allows generating image signals via spatial corrections of the lateral positions" Sumi: [0332]) for the calculated second delays by determining differences between the 

Regarding claim 9, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
band-pass filtering ("band-pass filters" Sumi: [0583]) the first electrical signals as a function of depth and band-pass filtering the second electrical signals as a function of depth ("dynamic focusing improves the spatial resolutions of generated image signals in a range direction or a depth direction for a measurement object" Sumi: [0026]) and beamforming the filtered first and second electrical signals (“waves can also include ones generated by different transmission beamformings, by beamformed and not beamformed, different kinds of waves … processings such as filtering, weighting or dividing of spectra etc.” Sumi: [0604]).

Regarding claim 13, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
	Sumi further discloses: 
detecting a first envelope and a second envelope respectively from the first and second beamformed signals ("quadrature detection and envelope detection" Sumi: [0014]) and combining the first and second envelopes (“envelope detection methods is usual practice for being implemented on the generated image signals” Sumi: [0668]) to produce the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).

Regarding claim 35, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above, 
receiving one or more electrical signals from one or more single-element transducers ("receive signals from ultrasound transducers 34, 36" Lupotti: [0041]). 
	Sumi further discloses: 
delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]), with one or more adaptive synthetic aperture focusing beamformers ("the synthetic aperture performed in those sensing instruments is an active beamforming" Sumi: [0020]), the one or more electrical signals ("transducer properties of the electric signals" Sumi: [0758]), respectively via different processing chains (“calculation processes of which DAS processings are different from the above-mentioned calculation processes” Sumi: [0209]), employing adaptive synthetic aperture focusing (“adaptive beamformings” Sumi: [0508]), producing one or more images ("generations of image signals" Sumi: [0148]; "image signals can be converted to display images" Sumi: [0244]);
and combining the first, second and one or more images (“performing coherent compounding (superposition) of plural waves with different steering angles" Sumi: [0027]), creating the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).

	Regarding claim 36, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 1, as described above. 
	Sumi further discloses: 
wherein the adaptive ("adaptive beamformings can also be performed" Sumi: [0588]) synthetic aperture focusing ("synthetic aperture processing is carried out" Sumi: [0023]) corrects calculated first and second delays ("implementing delays onto a received echo signals" Sumi: [0029]) for transducer position corrections of the lateral positions" Sumi: [0332]).

Regarding claim 38, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 36, as described above. 
	Sumi further discloses: 
wherein the adaptive ("adaptive beamformings can also be performed" Sumi: [0588]) synthetic aperture focusing ("synthetic aperture processing is carried out" Sumi: [0023]) weights ("performs the weighting on the received signals" Sumi: [0232]) and delays the first and second electrical signals ("implementing delays onto a received echo signals" Sumi: [0029]) with first and second weights and the corrected calculated first and second delays ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Huang et al. (US 2016/0143614 A1, hereinafter "Huang").

Regarding claim 5, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
Although Sumi discloses the generation of adaptive weight coefficients, as described with respect to dependent claim 2, the combination of Sumi, Lupotti, and Andresen is not being relied upon for teaching: 
determining first levels of coherence between the first corrected calculated delayed signals;
generating the first adaptive weight coefficients with the first levels of coherence;
determining second levels of coherence between the second corrected calculated delayed signals; and
with the second levels of coherence.
However, in a similar invention in the same field of endeavor, Huang teaches an imaging acquisition and display system (Abstract) that uses three-dimensional ultrasound imaging of tissue ([0005]): 
determining first levels of coherence between the first corrected calculated delayed signals ("a predetermined level of coherence for at least a predetermined number of locations" Huang: [0014]);
generating the first adaptive weight coefficients ("output of the correlator is the correlation coefficient" Huang: [0042]) with the first levels of coherence ("beamsummed data of one of the beamformers 154, 156 is correlated with that of the other to calculate the correlation coefficient" Huang: [0053]);
determining second levels of coherence between the second corrected calculated delayed signals ("a predetermined level of coherence for at least a predetermined number of locations" Huang: [0014]); and
generating the second adaptive weight coefficients ("output of the correlator is the correlation coefficient" Huang: [0042]) with the second levels of coherence ("beamsummed data of one of the beamformers 154, 156 is correlated with that of the other to calculate the correlation coefficient" Huang: [0053]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the imaging acquisition and display system with levels of coherence and correlation coefficients as taught by Huang. One of ordinary skill in the art would have been motivated to make this modification because "[t]he correlation coefficient ρ(r, θ) serves a metric of similarity, or metric of coherence, among the data received on the imaging channels with focusing delays having been applied" (Huang: [0042]). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Olsson (US 2004/0225221 A1, hereinafter "Olsson").

Regarding claim 6, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the combining of the first and second images includes frequency compounding the first and second images.
However, in a similar invention in the same field of endeavor, Olsson teaches a diagnostic ultrasound imaging system (Title) that uses frequency compounding ([0015]) and spatial compounding ([0017]) to combine image frames: 
wherein the combining of the first and second images ("combines a plurality of the image frames to provide a composite image frame" Olsson: Abstract) includes frequency compounding the first and second images ("individually detected and recombined to reduce image speckle by frequency compounding" Olsson: [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help to "reduce image speckle by frequency compounding" (Olsson: [0015]). 

Regarding claim 7, the combination of Sumi, Lupotti, Andresen, and Olsson discloses: 
The method of claim 6, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the combining of the first and second images includes registering the first and second images and then the frequency compounding of the first and second images.
However, in a similar invention in the same field of endeavor, Olsson teaches a diagnostic ultrasound imaging system (Title) that uses frequency compounding ([0015]) and spatial compounding ([0017]) to combine image frames: 
wherein the combining of the first and second images includes registering the first and second images ("improved image registration" Olsson: [0025]) and then the frequency compounding of the first and second images ("individually detected and recombined to reduce image speckle by frequency compounding" Olsson: [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help to "reduce image speckle by frequency compounding" (Olsson: [0015]). 

Regarding claim 8, the combination of Sumi, Lupotti, Andresen, and Olsson discloses: 
The method of claim 7, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the combining of the first and second images includes spatially compounding the first and second images.

wherein the combining of the first and second images ("combines a plurality of the image frames to provide a composite image frame" Olsson: Abstract) includes spatially compounding the first and second images ("spatially compounded images" Olsson: [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the diagnostic ultrasound system as taught by Olsson. One of ordinary skill in the art would have been motivated to make this modification because the system "combines a plurality of the image frames to provide a composite image frame" (Olsson: Abstract). Furthermore, it will help "to render three-dimensional presentations of the spatially compounded images" (Olsson: [0017]). 

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Mo (US 6123670 A, hereinafter "Mo").

Regarding claim 10, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above, further comprising: 
beamforming the data (“beamforming methods” Sumi: [0003]).
The combination of Sumi, Lupotti, and Andresen remains silent on: 
deriving first and second In-phase/Quadrature data respectively from the first and second electrical signals and beamforming the first and second In-phase/Quadrature data. 

deriving first and second In-phase/Quadrature data ("converts the beamsummed signal into baseband in-phase I and quadrature Q receive beams" Mo: Col. 4, lines 58-60) respectively from the first and second electrical signals and beamforming the first and second In-phase/Quadrature data (“one or more receive beamformers coherently sum the energy received” Mo: Col. 1, lines 47-48). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "optimal imaging within a ROI can overcome the fundamental tradeoff between resolution and frame rate" (Mo: Col. 2, lines 62-64). 

Regarding claim 11, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
separating a first set and a second set of harmonic frequencies respectively from the first and second electrical signals and beamforming the first and second sets of harmonic frequencies.
However, in a similar invention in the same field of endeavor, Mo teaches methods for optimizing resolution of a B-mode ultrasound image while maintaining a high frame rate (Mo: Col. 1, lines 7-9): 
separating a first set and a second set of harmonic frequencies (“primary and/or (sub)harmonics" Mo: Abstract; "for optimal imaging they are programmed with a second demodulation frequency and a 0 or at a subharmonic frequency f0/k (where k is a positive integer greater than unity) into I/Q data" Mo: Col. 5, lines 23-28) respectively from the first and second electrical signals and beamforming (“one or more receive beamformers coherently sum the energy received” Mo: Col. 1, lines 47-48) the first and second sets of harmonic frequencies ("different center frequencies for the receive bandpass filter (primary and/or (sub)harmonics)" Mo: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "all three dimensions of the PSF can be sharpened by using the second (or higher) harmonic frequency band on receive to form the image" (Mo: Col. 2, lines 5-8). 

Regarding claim 14, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 13, as described above, further comprising: 
combining the first and second compressed envelopes to produce the final image ("processed results are superposed in a frequency domain to generate the final result" Sumi: [0348]).
The combination of Sumi, Lupotti, and Andresen remains silent on: 
compressing the first and second envelopes. 
However, in a similar invention in the same field of endeavor, Mo teaches methods for optimizing resolution of a B-mode ultrasound image while maintaining a high frame rate (Mo: Col. 1, lines 7-9): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasound imaging with optimal image quality as taught by Mo. One of ordinary skill in the art would have been motivated to make this modification because "optimal imaging within a ROI can overcome the fundamental tradeoff between resolution and frame rate" (Mo: Col. 2, lines 62-64). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Maruyama et al. (US 2018/0310915 A1, hereinafter "Maruyama").

Regarding claim 12, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
shifting the first and second different cutoff frequencies and beamforming the first and second electrical signals with the shifted different cutoff frequencies.
However, in a similar invention in the same field of endeavor, Maruyama teaches an information acquisition apparatus including capacitive micromachined ultrasonic transducer (Title) with sub-elements having different cut-off frequencies ([0031]): 
shifting the first and second different cutoff frequencies ("shift the cut-off frequency" Maruyama: [0050]) and beamforming the first and second electrical signals with the shifted different cutoff 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasonic transducer and information acquisition apparatus as taught by Maruyama. One of ordinary skill in the art would have been motivated to make this modification because "[e]ach of the sub-elements is connected to one of different detection circuits to acquire a signal. By combining the acquired signals, a signal for one element is obtained. In this manner, a wide reception band can be provided, without decreasing the reception sensitivity" (Maruyama: [0007]). 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Clark (US 2009/0067699 A1, hereinafter "Clark").

Regarding claim 34, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above. 
with delay and sum beamforming ("for reception beamforming, the DAS processing is performed commonly" Sumi: [0023]),
computing the weights for the first and second electrical signals ("performs the weighting on the received signals" Sumi: [0232]). 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
computing the weights for the first and second electrical signals from magnitudes of normalized cross correlation functions at lag 0.
However, in a similar invention in the same field of endeavor, Clark teaches an ultrasonic diagnostic imaging system (Abstract) including beamformers and delaying of echo signals ([0013]): 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the ultrasonic diagnostic imaging system as taught by Clark. One of ordinary skill in the art would have been motivated to make this modification because of the ability for analysis to be performed using "time-domain (for example, cross-correlation) signal processing techniques" (Clark: [0014]). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Klessel et al. (US 2008/0110263 A1, hereinafter “Klessel”).

Regarding claim 37, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 36, as described above. 
The combination of Sumi, Lupotti, and Andresen remains silent on: 
wherein the adaptive synthetic aperture focusing determines differences between calculated time of flights to determine values for the first and second corrections.
However, in a similar invention in the same field of endeavor, Klessel teaches a method, system, and device for conducting ultrasound interrogation of a medium (Abstract), including beamforming and delay of signal pulses: 
wherein the adaptive synthetic aperture focusing ("Synthetic Aperture Focusing" Klessel: [0100]) determines differences between calculated time of flights to determine values for the first and second corrections ("By considering the difference in the times of flight of the two signals, it may be appropriate to apply a phase rotation ... to achieve phase alignment" Klessel: [0136]).
. 

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Lupotti and Andresen, further in view of Walker et al. (US 2009/0304246 A1, hereinafter “Walker”).

Regarding claim 27, the combination of Sumi, Lupotti, and Andresen discloses: 
The method of claim 2, as described above, 
wherein the delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]) includes:
delaying the first electrical signals with first delays determined by a first beam model to generate delayed first electrical signals ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),
delaying the second electrical signals with second delays determined by a second beam model to generate delayed second electrical signals ("DAS processing can performed with a high speed by implementing delays onto a received echo signals" Sumi: [0029]),
The combination of Sumi, Lupotti, and Andresen remains silent on: 

determining first deviations in propagation between the delayed first electrical signals and first reference signals that do not include jitter;
determining the first corrections based on the first deviations;
wherein the second electrical signals include jitter;
determining second deviations in propagation between the delayed second electrical signals and second reference signals that do not include jitter;
and determining the second corrections based on the second deviations.
However, in a similar invention in the same field of endeavor, Walker teaches using the determination of the time delay between two signals, one reference and one shifted, for medical ultrasound imaging ([0004]): 
wherein the first electrical signals include jitter ("jitter errors are generally small in magnitude and represent a fundamental limit on performance for a given set of imaging parameters, signal-to-noise ratio (SNR), and signal correlation" Walker: [0008]);
determining first deviations in propagation between the delayed first electrical signals and first reference signals ("determination of the time delay between two signals, one reference and one shifted" Walker: [0004]) that do not include jitter (“these errors may be readily identified and removed” Walker: [0008]);
determining the first corrections ("phase aberration correction" Walker: [0004]) based on the first deviations;
wherein the second electrical signals include jitter ("jitter errors are generally small in magnitude and represent a fundamental limit on performance for a given set of imaging parameters, signal-to-noise ratio (SNR), and signal correlation" Walker: [0008]);
echo recording are repeated" Walker: [0121]) that do not include jitter (“these errors may be readily identified and removed” Walker: [0008]);
and determining the second corrections ("phase aberration correction" Walker: [0004]) based on the second deviations.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the beamforming method and imaging instruments disclosed by Sumi, by including the reduction of echo decorrelation as taught by Walker. One of ordinary skill in the art would have been motivated to make this modification because "[t]here is a continuing need for methods and systems … that decrease the amount of echo decorrelation, relevant to existing techniques and systems, and that do not require an overly burdensome computational load" (Walker: [0020]). 

	Regarding claim 28, the combination of Sumi, Lupotti, Andresen, and Walker discloses: 
The method of claim 27, as described above. 
	Sumi further discloses: 
wherein the delay and sum beamforming ("Methods equivalent to the cross-correlation method, the optical flow or the SAD (Sum and Difference) method etc can be used" Sumi: [0826]) includes:
determining the first deviations by cross-correlating central signals of the first reference signals with the delayed first electrical signals ("observation of the movement can also be performed using the incoherent signal obtained through detection of a coherent signal (cross-correlation processing or optical flow etc.)" Sumi: [0015]); and
determining the second deviations by cross-correlating central second of the second reference signals with the delayed second electrical signals ("observation of the movement can also be performed using 

	Regarding claim 29, the combination of Sumi, Lupotti, Andresen, and Walker discloses: 
The method of claim 28, as described above. 
	Sumi further discloses: 
wherein the deviations are due to a difference in transducer position ("processings can effectively correct the temporal and spatial differences" Sumi: [0520]).

Response to Arguments
	Applicant submits that the rejection (of independent claim 1 and dependent claims 2-4, 9, 13, 35-36, and 38) should be withdrawn because the subject combination does not establish a prima facie case of obviousness with respect to the subject claims. 

Applicant's arguments and remarks filed 07/27/2021 have been fully considered but they are not persuasive. Each of Applicant’s arguments are addressed below. 

	Applicant submits that independent claim 1 is amended and now further recites delay and sum beamforming, with first and second adaptive synthetic aperture focusing beamformers, the first and second electrical signals, respectively via different processing chains, employing adaptive synthetic aperture focusing, producing first and second images, wherein the delay and sum beamforming is based on a cross-correlation function.

	In response, Examiner respectfully submits that the amendments to independent claim 1 are acknowledged, and further submits that independent claim 1 as amended is rejected by same combination of prior art references as relied upon in the previous Office Action (Sumi in view of Lupotti, further in view of Andresen). As necessitated by the amendment to claim 1, Examiner has cited an additional section of Sumi to teach the amended limitation. The rejection of the limitation listed by 
	Sumi discloses: 
delay and sum beamforming ("DAS (Delay and Summation: phasing and summing) that is so-called synthetic aperture processing" Sumi: [0023]), with first and second adaptive synthetic aperture focusing beamformers ("the synthetic aperture performed in those sensing instruments is an active beamforming" Sumi: [0020]), the first and second electrical signals ("transducer properties of the electric signals" Sumi: [0758]), respectively via different processing chains (“calculation processes of which DAS processings are different from the above-mentioned calculation processes” Sumi: [0209]), employing adaptive synthetic aperture focusing (“adaptive beamformings” Sumi: [0508]), producing first and second images (“obtain multidirectionally steered image signals” Sumi: [0019]; "generations of image signals" Sumi: [0148]; "image signals can be converted to display images" Sumi: [0244]), 
wherein the delay and sum beamforming is based on a cross-correlation function ("Corrections of signal positions can be performed to match the signal positions among the frames by performing the motion compensations regarding the translation, rotation and deformation etc via performing the measurements of a displacement or a strain, and the processing increases the capabilities (For instance, in simulations using a 3 MHz ultrasound pulse, the cross-correlation-based displacement measurement allows the motion compensation for the standard deviation (SD) of the scattering signals being 1.0" Sumi: [0520]; "The above-mentioned motion compensation processings performed before or during the beamformings can also work as delay processings in DAS processings" Sumi: [0520]). 
	Regarding the newly added limitation “wherein the delay and sum beamforming is based on a cross-correlation function” is disclosed by Sumi through the above cited sections, as Sumi first discloses that “the cross-correlation-based displacement measurement allows the motion compensation for the 
	In other words, independent claim 1 as amended requires “wherein the delay and sum beamforming is based on a cross-correlation function.” Through the above cited sections, Sumi teaches that delay and sum beamforming (DAS processings) can also be motion compensation processings performed before the beamformings, and further teaches that the cross-correlation function (cross-correlation-based displacement measurement) permits the motion compensation. Thus, Sumi teaches delay and sum beamforming based on a cross-correlation function (via motion compensation processing). 

	Applicant proceeds to provide teachings from Sumi to show that Sumi discloses using eigenvalues and eigen-vectors of correlation matrix to separate signals. Applicant further submits that Sumi does not reasonably disclose or suggest using these eigenvalues and eigen-vectors of correlation matrix for delay and summing, with first and second adaptive synthetic aperture focusing beamformers, first and second electrical signals, respectively via different processing chains, employing adaptive synthetic aperture focusing, and then producing first and second images. 

	In response, Examiner respectfully submits that in light of the amendments to claims 1, 2, and 5, Sumi’s use of eigenvalues and eigen-vectors of the correlation matrix is no longer being relied upon in the rejection of the claims. Thus, the arguments provided with respect to the eigenvalues and eigen-vectors are moot. The citation of a different section of the Sumi reference for the rejection of both claims 1 and 2 is necessitated by the amendments to both of these claims. Accordingly, Examiner 

	Regarding the dependent claims, Applicant submits that dependent claims 2-4, 9, 13, 35-36, and 38 depend from independent claim 1 and inherit all of the respective features of independent claim 1, and further submits that claims 2-4, 9, 13, 35-36, and 38 are patentable for at least the same reasons discussed above with respect to independent claim 1, from which they depend, with each dependent claim containing further distinguishing patentable features. 
	Applicant further submits that dependent claims 5; 6-8; 10, 11, and 14; 12; 34; 37; and 27-29 also depend from independent claim 1 and inherit all of the respective features of independent claim 1, and that the additional prior art references (Huang for claim 5; Olsson for claims 6-8; Mo for claims 10, 11, and 14; Maruyama for claim 12; Clark for claim 34; Klessel for claim 37; and Walker for claims 27-29) do not make up for the above noted deficiencies of the subject combination. Applicant thus submits that these dependent claims are patentable for at least the same reasons discussed above with respect to independent claim 1, from which it depends, with each dependent claim containing further distinguishing patentable features. 
	Applicant submits that accordingly, the rejections of these dependent claims should be withdrawn. 

	In response, Examiner respectfully submits that independent claim 1 is not presently patentable, as the claim is rejected under 35 U.S.C. 103 over Sumi in view of Lupotti, further in view of Andresen. For this reason, the dependent claims listed above by Applicant are also not presently patentable. The prior art rejection for each individual dependent claim is provided in full detail in the 35 U.S.C. 103 rejection section of the present Office Action. 

Allowable Subject Matter
Claims 30-33 are allowed.
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
the cited references do no. Furthermore, the cited references do not teach or suggest the specific function that is used for computing the first and second weights as recited in claim 33.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mandelis et al. (US 2013/0102865 A1, hereinafter “Mandelis”) discloses systems and methods of frequency-domain photoacoustic imaging … utilizing an ultrasonic phased array probe (Abstract). Mandelis is being cited on the record as being pertinent to amended independent claim 1, as Mandelis discloses the limitation “wherein the delay and sum beamforming is based on a cross-correlation function” (“in the standard delay-and-sum beamforming method the cross-correlation image can be obtained by forming the detection beam in the direction given by the angle θm by summation of all sensor signals with corresponding time delays” Mandelis: [0071]). Mandelis thus teaches obtaining data from a cross-correlation function (cross-correlation image) during the delay-and-sum beamforming method. 
	Michaud et al. (US 2006/0245601 A1, hereinafter “Michaud”) discloses a system for localizing a sound source (Abstract). Although Michaud’s invention is related to a slightly different field of endeavor (in that it is not directly involved with medical imaging), Michaud is being cited on the record as being cross-correlations forming part of the delay-and-sum beamformer” Michaud: [0022]). Michaud thus teaches a cross-correlation function as part of a delay-and-sum beamformer. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720.  The examiner can normally be reached on Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.V.W./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793